Case 18-09130       Doc 857-33 Filed 05/26/20 Entered 05/26/20 02:40:35               Desc Index
                            Summary of Exhibits Page 1 of 3


                                    SUMMARY OF EXHIBITS

      Exhibit 1.     September 7, 2016 Emergency Order of Protection protecting Martha and
      the minor child of the parties.

      Exhibit 2.     Martha’s Notice of Emergency Motion and Emergency Petition for
      Contribution to Household and Family Expenses and for Other Relief filed October 19,
      2016.

      Exhibit 3.      Order entered October 20, 2016. Martha and the Debtor were each
      ordered to pay 50% of the family health insurance; 50% of their child’s University of
      Illinois college tuition; 50% of the minor child’s private school tuition at Frances Xavier
      Warde; and 50% of their child’s Lehigh University college tuition

      Exhibit 4.      Martha’s Emergency Petition for Rule to Show Cause and for Other Relief
      filed June 16, 2016. Debtor failed to pay family support as ordered on October 20, 2016.

      Exhibit 5.   Martha’s Emergency Petition for Rule to Show Cause filed against Debtor
      on November 7, 2016. Debtor failed to pay family support as ordered on October 20,
      2016.

      Exhibit 6.     Order entered on July 14, 2017 that denies the Debtor’s Motion to Modify
      Order of Protection and orders the Debtor to appear at Holt’s office with a cashier’s
      check in the sum of $22,866.31 made payable to Martha for his 50% share of the family
      expenses per the October 20, 2016 order.

      Exhibit 7.    2-year Plenary Order of Protection entered December 1, 2017 protecting
      Martha and the minor child of the parties.

      Exhibit 8.      Debtor’s Notice of Interlocutory Appeal of the 2-year Plenary Order of
      Protection.

      Exhibit 9.     Martha’s Notice of Motion and 3rd Petition for Rule to Show Cause and
      for Other Relief filed December 17, 2017. Debtor failed to pay family support as ordered
      on October 20, 2016.

      Exhibit 10.     Order on Rule to Show Cause issued against Debtor on January 8, 2018.

      Exhibit 11. Order of Adjudication of Indirect Civil Contempt and/or Order of
      Commitment entered on February 23, 2018. Debtor was found in contempt of court for
      his willful failure to pay family expenses as ordered on October 20, 2016 and committed
      to the Cook County Jail until he purged the contempt by paid a cash bond of $40,408.06.
      Exhibit 12. Martha’s Petition for Award of Interim Attorneys’ fees and Costs to Defend
      Against Interlocutory Appeal filed March 16, 2018.



                                               1
Case 18-09130    Doc 857-33 Filed 05/26/20 Entered 05/26/20 02:40:35                      Desc Index
                         Summary of Exhibits Page 2 of 3


      Exhibit 13.    Martha’s Petition for Temporary and Permanent Child Support filed March 16,
      2018.

      Exhibit 14. Order entered March 6, 2018 setting Martha’s Petition for Interim Fees to
      Defend Appeal and Petition for Child Support set for hearing on March 29, 2018. Holt
      granted leave to file Petition for 508(b) Fees.

      Exhibit 15. Order entered March 16, 2018. In paragraph 6 of the order, Debtor was
      given 30 days to tender the specified documents to support figures in his 2/21/18
      financial affidavit.

      Exhibit 16.    Debtors Notice of Bankruptcy Case Filing dated March 29, 2018.

      Exhibit 17. Order regarding Bankruptcy Matter – All matters concerning the
      decision or allocation of property and debts of the parties were stayed pending the
      resolution of the bankruptcy matter. Matters concerning custody, visitation, and the
      establishment or modification of child support and maintenance were not stayed as the
      Divorce Court held that the automatic stay does not apply, pursuant to Section 362 of the
      Bankruptcy Code.

      Exhibit 18.    March 29, 2018 Order setting issues for child support for hearing.

      Exhibit 19. Martha’s Notice of Motion and Petition for Rule to Show Cause and
      Motion to Compel Against Robert Kowalski filed April 18, 2018.

      Exhibit 20. April 20, 2018 Order of Temporary Child Support entered based on the
      needs of the children; and award of $10,000.00 in interim attorney’s fees to defend appeal
      to Martha and Holt.

      Exhibit 21. April 20, 2018 Order on Rule –Debtor failed to provide document
      demonstrating income and expenses

      Exhibit 22. Martha’s Notice of Motion and Motion for Sanctions for Inaccurate or
      Misleading Financial Affidavit filed May 11, 2018.

      Exhibit 23. Martha’s Rule 137 Petition for Sanctions filed May 11, 2018 against
      Debtor the false allegations in his Response to her Motion to Modify Child support.

      Exhibit 24. Martha’s Notice of Motion and Fourth Petition for Rule to Show Cause
      and for Other Relief filed June 1, 2018. Debtor failed to pay child support as ordered and
      failed to pay attorney’s fees for interlocutory appeal.

      Exhibit 25.    June 18, 2018 Order on Rule to Show Cause – failure to pay $10,000 for
      appeal fees


                                                2
Case 18-09130    Doc 857-33 Filed 05/26/20 Entered 05/26/20 02:40:35                 Desc Index
                         Summary of Exhibits Page 3 of 3


      Exhibit 26.    June 18, 2018 Order on Rule to Shoe Cause – failure to pay child support

      Exhibit 27. October 17, 2018 Order granting Martha’s Motion to Modify the October
      20, 2016 order of support whereas Debtor was ordered to pay 75% of the family support
      with Martha to submit the same to the bankruptcy Trustee for payment; Martha’s Motion
      for Sanctions for Debtor’s inaccurate and misleading financial affidavit was granted; and
      Martha’s attorneys were granted leave to file a Motion for Attorneys’ Fees for Debtor’s
      inaccurate and misleading financial affidavit.

      Exhibit 28. December 21, 2018 Order. Debtor found to be in indirect civil contempt
      following the issuance of a Rule and failure to provide a legally sufficient reason for
      failure to comply with the court’s 3/16/18 order and production of documents. Robert’s
      failure is willful and contumacious. Martha has leave to file a motion for 508(b) fees; a
      separate order of commitment is ordered. Robert’s purge shall be complete compliance
      with the Court’s 3/16/18 Order subject to the Order of Commitment.

      Exhibit 29. December 21, 2018 Order of Adjudication of Indirect Civil Contempt
      and/or Order of Commitment for failure to submit the specified document sin the March
      15, 2018 order to support the figures in his 2/21/18 Financial Affidavit.

      Exhibit 30.    Martha’s Petition for 508(b) Fees

      Exhibit 31. January 24, 2019 Order awarding the sum of $4,250.00 in attorney’s fees
      and costs to Holt pursuant to §508(b) of the IMDMA.

      Exhibit 32. January 24, 2019 Order awarding the sum of $19,412.60 in attorney’ fees
      and costs to Holt for Debtor’s inaccurate and misleading Financial Affidavit.




                                               3
